Citation Nr: 0320926	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  97-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression claimed on a 
secondary basis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1959 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board.  In addition to 
the issue currently on appeal, the original appeal included 
claims for whether new and material evidence had been 
received to reopen claims of entitlement to service 
connection for hypothyroidism, chronic joint pain, 
hypertension, and loss of reflexes; all on a secondary basis.  
In an October 25, 2000 decision, the Board denied the 
veteran's appeal.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a June 2001 Order, 
the Court vacated the Board's October 25, 2000 decision and 
remanded the matter to the Board for further action in light 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The Board then remanded the case to the RO in August 
2002.

In the March 2003 decision, the Board denied the veteran's 
application to reopen service connection claims for 
hypothyroidism, chronic joint pain, hypertension, and loss of 
reflexes.  These issues are therefore no longer in appellate 
status.  In March 2003, the Board also undertook additional 
development of the evidence pertaining to the claim of 
entitlement to service connection for depression on a 
secondary basis.     


REMAND

As noted in the introduction, in March 2003, the Board 
directed additional development of the evidence pursuant to 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, - 7305, - 7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).

The Board's March 2003 development memorandum requested that 
the veteran be scheduled for a VA mental examination for the 
veteran's depression claim.  A review of the record shows 
that all development requested has been completed, including 
receipt of the report from VA mental examination conducted in 
May 2003.  However, in light of the recent judicial decision, 
which mandates that the Board return cases to the RO for 
review of newly developed evidence, the case must be returned 
to the RO for further action prior to appellate review by the 
Board.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the May 2003 VA mental examination report 
which was obtained by the Board) and 
determine whether the veteran is 
entitlement to service connection for 
depression is warranted.  If this benefit 
sought is not granted, the veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




